EXAMINER’S AMENDMENT/COMMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
With regards to the amendment filed on 02/23/2022, all the requested changes to the claims have been entered.  Applicant’s constructive efforts to advance prosecution are appreciated.  Claim(s) 15-28 are pending.
Terminal Disclaimer
The terminal disclaimer filed on 02/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Nos. 10,890,723 and 10,156,684 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 15-21, the primary reason for allowance of the claims is the inclusion of a plurality of grooves disposed in a second top surface and a plurality of grooves disposed in a second bottom surface of the central portion, the second top surface and the second bottom surface being different from the top surface and the bottom surface in the main body, each of the plurality of grooves extending toward a center of the main body.
Regarding claims 22-25, the primary reason for allowance of the claims is the inclusion of a plurality of grooves disposed in a second top surface and a plurality of grooves disposed in a second bottom surface of the central portion, the second top surface and the second bottom 
Regarding claims 26-28, the primary reason for allowance of the claims is the inclusion of each of the first internal grooves having a first width and each of the second internal grooves having a second width, the first width is greater than the second width, and the adapter is free of internal walls between a space for two fiber optic connectors adjacent one another on a same side of the adapter in the opening between the opposing side walls along the width and between the first top wall and the first bottom wall along the height.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        




or
March 8, 2022